t c memo united_states tax_court robert e and yvonne r kovacevich petitioners v commissioner of internal revenue respondent docket no filed date robert e kovacevich and richard w kochansky for petitioners milton b blouke and roger p law for respondent memorandum findings_of_fact and opinion foley judge by notice_of_deficiency dated date respondent determined deficiencies additions to tax and penalties relating to petitioners’ through federal_income_tax returns as follows addition_to_tax year deficiency dollar_figure big_number big_number sec_6651 dollar_figure big_number -- penalty sec_6662 dollar_figure -- big_number after concessions by both parties the sec_6651 addition_to_tax relating to and all issues relating to were settled the remaining issues for decision are whether petitioners failed to report income that robert e kovacevich petitioner received from western management inc western income reported by petitioners is properly classified as gross_receipts from a schedule c business rather than as wages petitioners are entitled to certain business deductions and petitioners are liable for section penalties findings_of_fact petitioner was admitted to practice law in the state of washington in in petitioner incorporated robert e kovacevich p s a washington c_corporation whose name was subsequently changed to western management inc from its incorporation through western’s only source_of_income was from the provision of legal services and petitioner was western’s sole shareholder president and secretary-treasurer in western’s board_of directors voted to pay petitioner unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure dollar_figure in and dollar_figure annually thereafter petitioner designated seattle first national bank spokane and eastern branch seafirst as the depository for all of western’s funds all moneys that were paid on western’s accounts_receivable were deposited in the seafirst account petitioner worked to hours per month for western and performed all services necessary to generate western’s gross_receipts from through petitioner made all major decisions for western including paying creditors hiring employees signing checks determining employee compensation renewing western’s malpractice insurance and signing western’s federal tax returns no other person performed legal services on behalf of western petitioner received funds from western as his needs arose and was not compensated for his services at predetermined intervals in and respectively western paid petitioner dollar_figure and dollar_figure western issued checks to petitioners and their creditors eg nordstrom teneff jewelry fit and hollywood and national golf and petitioner informed western’s accountant and tax_return_preparer bob moe and associates moe that these payments were draws western classified the payments as loans on its corporate ledgers and did not file forms 1099-misc miscellaneous income relating to the payments western also paid petitioner’s law license renewal fees office expenses bar dues and health insurance premiums and deducted most of these expenses on its corporate_income_tax returns petitioners maintained at farmers and merchants bank a personal line of credit on the corporate ledgers moe listed checks written to farmers and merchants bank and mbna in the receivable from officer account these checks had an ln memo description indicating that the payment related to a loan or the receivable from officer account from through western sponsored a defined_benefit_plan for petitioner its only participant in and respectively western contributed dollar_figure and dollar_figure to the plan in the early 1980s petitioners and the pension_plan invested dollar_figure ie petitioners invested dollar_figure and the pension_plan invested dollar_figure in a business venture petitioners and the pension_plan later sued the venture’s promoter and in were awarded a dollar_figure recovery_of their investment petitioners retained the pension plan’s portion of the recovery ie dollar_figure in petitioners bought a rolls royce for dollar_figure petitioners used the rolls royce for business promotion in and in the automobile’s engine failed and as a result petitioners were not able to use the automobile for approximately years with input from moe petitioners prepared and filed their and joint tax returns on the schedule c profit or loss from business attached to their individual_income_tax_return they reported dollar_figure in gross_receipts relating to western’s law practice ie dollar_figure of compensation and dollar_figure of rent payments from western on the schedule c attached to their individual_income_tax_return they reported dollar_figure in gross_receipts relating to western’s law practice ie dollar_figure of compensation and dollar_figure of rent payments from western and a dollar_figure depreciation deduction relating to the automobile western’s fiscal_year ends on march on its and corporate_income_tax returns western deducted officers’ compensation expenses in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner amended western’s form_941 employer's quarterly federal tax_return with the following statement the amount of earnings_of employee robert e kovacevich was not clear hence was left off the employee paid all income_tax due hence the withholding is unnecessary however the social_security_tax is due a completed w-2 c term is included on date western made a payment of dollar_figure in income_tax_withholding relating to petitioners’ and employment_taxes in a former client terry stokke sued petitioner for allegedly committing fraud with respect to a pooled investment petitioner settled the lawsuit in for dollar_figure and reported this amount as a schedule c expense on their tax_return at the time the petition was filed petitioners resided in spokane washington i jurisdiction opinion on date the court filed petitioners’ motion to dismiss wages issue in for lack of jurisdiction in which petitioners contended that western’s payment of dollar_figure in income_tax_withholding discharged petitioners’ tax_liability relating to petitioners’ unreported wages we disagree congress has specifically given this court jurisdiction to redetermine a deficiency if a valid notice_of_deficiency has been issued and a petition has been timely filed sec_6212 sec_6213 and sec_6214 rule a c 93_tc_22 90_tc_142 therefore petitioners’ motion will be denied petitioners further contend that the notice_of_deficiency is invalid because respondent did not make a determination in support of their position petitioners state that the unexplained arrows and rounding of the amounts of the deficiencies indicate vagueness in the notice respondent determined deficiencies in the amounts of dollar_figure and dollar_figure relating to and respectively see 44_tc_382 holding that a valid notice_of_deficiency indicates that the respondent has determined a deficiency in tax in a definite amount for a particular taxable_year and intends to assess the tax in due course affd 373_f2d_45 10th cir a notice_of_deficiency is not invalid for failure to explain the adjustments or to cite statutory provisions on which respondent relied see eg 113_tc_250 90_tc_110 47_tc_340 st paul bottling co v commissioner 34_tc_1137 accordingly we reject petitioners’ contention ii unreported income petitioners contend that it was inappropriate for respondent to use the specific item method to determine petitioners’ deficiencies the specific item method is an indirect method of income reconstruction which consists of evidence of specific amounts of income received by a taxpayer and not reported on the taxpayer’s return 56_tc_297 it is well settled that taxpayers are required to report every item_of_income received and maintain records to establish the correct amount of income deductions and credits required to be shown on their tax returns 92_tc_661 petitioners failed to keep sufficient records thus respondent was justified in using the specific item method of proof to determine petitioners' tax_liabilities relating to and see estate of beck v commissioner supra pincite there is no restriction on the method or theories by which respondent may test his views that unreported income exists provided they are reasonably calculated to disclose the presence or absence of unreported income accordingly we reject petitioners’ contention petitioner received dollar_figure and dollar_figure relating to and respectively petitioners however reported only dollar_figure in compensation in each year petitioners failed to establish that the checks written for petitioners’ benefit eg checks written to petitioners’ creditors were not includable in their gross_income and failed to adequately rebut respondent’s determination of unreported income therefore we conclude that petitioners failed to report additional income in the amounts of dollar_figure ie dollar_figure income received minu sec_2 the burden_of_proof is on petitioners to show that respondent’s deficiency determination is incorrect rule a 290_us_111 sec_7491 is inapplicable because the examination began before date the section’s effective date internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_685 dollar_figure income reported and dollar_figure ie dollar_figure income received minus dollar_figure income reported relating to and respectively iii employment status respondent determined in the notice_of_deficiency that payments from western reported on petitioners’ schedule c are wage compensation and the business_expenses deducted by petitioners are miscellaneous_itemized_deductions respondent contends that petitioner was an employee of western because he was an officer who performed substantial services petitioner relying on several contentions that have been rejected in similar circumstances contends that he was not an employee of western pursuant to sec_3121 the term employee includes any individual who has the status of an employee under the applicable common_law rules paragraphs and of sec_3121 delineate statutory employees these individuals are considered employees regardless of their status under the common_law see 119_tc_121 any officer of a corporation is a statutory_employee if such officer performs substantial services for a corporation and receives remuneration for those services see 117_tc_141 affd sub nom 54_fedappx_100 3d cir sec_31_3121_d_-1 employment_tax regs petitioner was a statutory_employee because at all relevant times he served as western’s president worked in all significant aspects of western’s business performed substantial services for western in his capacity as an officer and obtained remuneration for such services from western as his needs arose iv pension_plan recovery petitioners received and retained an dollar_figure recovery that belonged to the pension_plan petitioners contend that these funds were rolled over into an individual_retirement_account but their testimony on this issue was unconvincing and they did not present any supporting documentation accordingly the dollar_figure must be included in income v schedule c expenses for depreciation purposes automobiles are classified as year property revproc_83_35 1983_1_cb_745 the period for depreciation of an asset begins when the asset is placed_in_service and ends when the asset is retired from service sec_1_167_a_-11 income_tax regs petitioners contend that the automobile was not placed_in_service until because the engine failed in and the automobile could not be used for a few years petitioners further contend that pursuant to sec_280f which limits the deduction of luxury automobiles they are entitled to a dollar_figure deduction relating to petitioners bought the rolls royce for dollar_figure in and placed it in service that year once placed_in_service depreciation continues until the cost_basis of the property has been either recovered through previously allowed_or_allowable depreciation_deductions or the property is retired from service ie sold abandoned or destroyed sec_1_167_a_-10 income_tax regs revproc_87_57 sec_2 1987_2_cb_687 petitioners’ automobile was not retired from service prior to the years in issue thus pursuant to sec_280f the automobile would have been fully depreciated well before petitioners filed their return on which they deducted the dollar_figure sec_280f sec_1_167_a_-10 income_tax regs accordingly their deduction is disallowed because petitioner is an employee of western we also hold that the dollar_figure expense is deductible as a miscellaneous itemized_deduction sec_67 vi penalties sec_6662 imposes a 20-percent accuracy-related_penalty on the portion of an underpayment_of_tax which is attributable to a taxpayer’s negligence or disregard of rules or regulations sec_6662 sec_6664 provides that no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances see sec_1_6664-4 income_tax regs reliance on the advice of an accountant may demonstrate reasonable_cause and good_faith see id petitioners contend that they relied in good_faith on the advice of moe but petitioners did not provide moe with accurate information eg mischaracterizing payments made by western to various creditors of petitioners as loans instead of wages under such circumstances reliance on an accountant's advice is not in good_faith and does not establish that the taxpayer acted with reasonable_cause see 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir moreover petitioner is an experienced tax lawyer who manipulated income received from western petitioner did not exercise due care in the filing of his return and thus is liable for the sec_6662 penalty 290_us_111 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an order denying petitioners’ motion to dismiss will be issued and decision will be entered under rule
